        Case 1:19-cv-10498-LAK Document 111
                                        109 Filed 02/09/21
                                                  02/08/21 Page 1 of 13




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

BARBARA DELUCA and DREW R.                   :
NAYLOR, on behalf of themselves and          :
other similarly situated limited partners,   :
                                             :
                  Plaintiffs,                :
                                             :
                  v.                         :   Civil Action No. 1:19-CV-10498 (LAK)
                                             :
GPB AUTOMOTIVE PORTFOLIO, LP,                :   AGREED PROTOCOL AND
                                                  ___________
GPB HOLDINGS II, LP,                         :   [PROPOSED] ORDER GOVERNING
GPB CAPITAL HOLDINGS, LLC,                   :   DISCOVERY MATTERS AND THE
ASCENDANCY ALTERNATIVE                       :   PRODUCTION OF ELECTRONICALLY
STRATEGIES, LLC, ASCENDANT                   :   STORED INFORMATION (“ESI”)
CAPITAL, LLC, AXIOM CAPITAL                  :
MANAGEMENT, INC., DAVID                      :
GENTILE, MARK MARTINO,                       :
JEFFREY LASH, and JEFFREY                    :
SCHNEIDER,                                   :
                                             :
                  Defendants.                :
                                             :
                                             :
                                             :
                                             :

       The parties, by their undersigned counsel, hereby agree to the extent not unduly

burdensome to prepare their production of documents in accordance with the below agreed-upon

specifications:

          I.      Hard Copy Documents

       All hard copy documents should be scanned and produced as black and white single-

page, Group IV, 300 DPI Tagged Image File Format (.TIFF or .TIF) images with an image load

file (.OPT file and/or .LFP file) and a delimited database/metadata load file (.DAT). Each TIFF

image should be named as its corresponding Bates number. Original document orientation

should be maintained (i.e. portrait to portrait and landscape to landscape). The database/metadata

                                                 1
        Case 1:19-cv-10498-LAK Document 111
                                        109 Filed 02/09/21
                                                  02/08/21 Page 2 of 13




load file should contain the metadata fields listed in EXHIBIT A. To the extent not unreasonably

burdensome, all documents are to be provided with per document searchable text (.TXT) files

that contain full text extraction. In the event a document is scanned into TIFF format, the text tile

should contain that document's OCR text. Settings such as “auto-skewing” and “auto-rotation”

should be turned on during the OCR process. OCR text files should be provided in a sell-

identified “Text” directory. To the extent a document is redacted, the OCR text files for such

document should be generated in such a way as not to include the redacted text.

       Absent undue burden, the documents should be logically unitized (i.e., distinct

documents should not be merged into a single record, and a single document should not be split

into multiple records).

       Each TIFF image should be assigned a Bates number that: (1) is unique across the entire

document production; (2) maintains a constant length across the entire production (i.e., padded to

the same number of characters); (3) contains no special character or embedded spaces; and (4) is

sequential within a given document. If a Bates number or set of Bates numbers is skipped in a

production, the producing party will so note in a cover letter or production log accompanying the

production.

       To the extent that the requesting party reasonably believes that a particular document

needs to be viewed in color in order to understand the meaning or content of the document, the

producing party agrees, absent undue burden, to reproduce such document in color, as single-

page, 300 DPI, color JPG images with the quality setting 75% or higher.

               A.         Metadata from Hard Copy Documents:

                          1.    Production Number Begin

                          2.    Production Number End


                                                 2
          Case 1:19-cv-10498-LAK Document 111
                                          109 Filed 02/09/21
                                                    02/08/21 Page 3 of 13




                         3.     Production Attachment Range Number Begin

                         4.     Production Attachment Range Number End

                         5.     Confidentiality Designation

                         6.     Production Doc Page Count

                         7.     Custodian

                         8.     Source

                         9.     Volume

           II.   Electronically Stored Information

          Electronically Stored Information (“ESI”) is to be produced as black and white, single-

page 300 DPI Group TIFF files. The TIFF files shall be produced with a corresponding image

load files (e.g., .OPT file or .LFP file). Each TIFF image should be named as its corresponding

Bates number. Original document orientation should be maintained (i.e. portrait to portrait and

landscape to landscape). TIFF image files should be provided in a self-identified “Images”

folder.

          To the extent that the requesting party reasonably believes that a particular document

needs to be viewed in color in order to understand the meaning or content of the document, the

producing party agrees, absent undue burden, to reproduce such document in color, as single-

page, 300 DPI, color JPG images with the quality setting 75% or higher.

          The parties agree that Microsoft Excel files, Microsoft PowerPoint files, and similar files

do not convert to TIFF images easily. As such, the parties agree that such files should be

produced in their native format. The parties further agree that a TIFF or JPG placeholder bearing

the legend "Produced in Native File Format" and an appropriate Bates number shall be inserted

in the production. The native file shall be named to correspond to the Bates number of the


                                                   3
        Case 1:19-cv-10498-LAK Document 111
                                        109 Filed 02/09/21
                                                  02/08/21 Page 4 of 13




placeholder sheet. The metadata load file shall contain a link to the produced native file via data

values called “Native Link.” The Native Link values should contain the full directory path and

file name of the native file as contained in the produced media.

       The parties agree to provide metadata for the fields listed in the annexed EXHIBIT A to

the extent such metadata is automatically generated in the ordinary course of business. The

parties have no obligation to attempt to manually populate any metadata fields, except for the

following fields:

                       1.      Production Number Begin

                       2.      Production Number End

                       3.      Production Attachment Range Number Begin

                       4.      Production Attachment Range Number End

                       5.      Confidentiality Designation

                       6.      Native Link

                       7.      Other Custodian or Duplicate Custodian

        III.   System Files

       Common system and program files as defined by the NIST library (which is commonly

used by discovery vendors to exclude system and program files from document review and

production) need not be processed, reviewed, or produced.

        IV.    Families of Documents

       For any documents that contain an attachment (for example, e-mail), to the extent

available, the following fields should be produced as part of the metadata load file to provide the

parent/child or parent/sibling relationship:

                    1. Production Number Begin


                                                4
        Case 1:19-cv-10498-LAK Document 111
                                        109 Filed 02/09/21
                                                  02/08/21 Page 5 of 13




                    2. Production Number End

                    3. Production Attachment Range Number Begin

                    4. Production Attachment Range Number End

                    5. Production Doc Page Count

To the extent a document is part of a “document family” with a combination of privileged and

non-privileged documents, the privileged documents will be represented in the production with a

placeholder TIFF or JPG image that bears the legend “Document Withheld as Privileged” or

“Redacted.” The TIFF or JPG image(s) shall be endorsed with a sequential Bates number.

         V.    De-duplication

       Removal of duplicate documents may be done for exact duplicate documents (based on

MD5 or SHA- I hash values at the parent document level) and may be done across custodians

and sources, as long as, to the extent feasible, all custodians who possessed a copy of the de-

duplicated document(s) are clearly identified in the "Other Custodian" or "Duplicate Custodian"

field. The custodian associated with the first copy of a document processed will be considered

the primary custodian for that document (the custodian who will be used as the basis for

determining which other collected documents are duplicates). To the extent that in any

subsequent productions additional custodians are identified as having possessed previously de-

duplicated documents, the producing party, to the extent feasible, should provide an updated

“Other Custodians” or “Duplicate Custodian” field for the de-duplicated document.

               A.      Handwritten Notes or Other Alterations:       If there are any handwritten

notes, or any other markings, on a document, it shall not be considered a duplicate. Any

document that contains an alteration, marking on, or addition to the original document shall be

treated as a distinct version, and shall be produced as such. These alterations include, but are not


                                                 5
        Case 1:19-cv-10498-LAK Document 111
                                        109 Filed 02/09/21
                                                  02/08/21 Page 6 of 13




limited to, handwritten notes, electronic notes/tabs, edits, highlighting, or redlining. If such

markings/alterations are made in color, to the extent feasible, the documents must be produced in

color as originally intended in the ordinary course of business.

       To the extent the producing party becomes aware that a document may have been

incorrectly withheld from production as a result of the de-duplication process, it should notify

the requesting party of such fact and produce the previously withheld document or file.

               B.      Last-in-time Production:       A party may withhold from production

wholly included, prior in time e-mails (also known as lesser included e-mails) and produce a

single copy of the latest in time e-mail. For the avoidance of doubt, only e-mail messages where

both the e-mail and its attachments are contained in the more latest in time e-mail message will

be considered lesser included e-mail messages that need not be produced. If the later message

contains different text (such as where the later message adds in-line comments to the body of the

earlier message), or does not include an attachment that was part of the earlier message, the

earlier in time message must also be produced. To the extent that an e-mail thread contains

privileged communications, such communications can be redacted. If an e-mail thread contains

both privileged and responsive, non-privileged communications, the entire e-mail thread cannot

be withheld as privileged, but instead should be appropriately redacted.

        VI.    Production of Database ESI or Other Files Not Covered

       If a database or other source of structured data contains responsive information, the

parties agree that they will meet and confer to determine a mutually-agreeable format for

production of the responsive data.




                                                  6
        Case 1:19-cv-10498-LAK Document 111
                                        109 Filed 02/09/21
                                                  02/08/21 Page 7 of 13




       VII.    Production of Audio and Video Files

       If audio and/or video recordings are responsive, the parties should meet and confer to

determine a mutually-agreeable format for producing the audio and/or video recording. Before

meeting and conferring, the producing party will have information sufficient to identify

responsive audio and/or video recordings.

      VIII.    Bates Numbering:

       Bates number and any confidentiality designation should be electronically branded on

each produced TIFF image of ESI but should not be included in the extracted text of ESI. For

documents produced in native format, the Bates ranges or beginning Bates number of the TIFF

images of those documents shall be provided.

        IX.    Redactions

       Each redaction on a document shall be endorsed with the word "Redacted" or

       “Redaction,” with that word being included in the text provided for the document.

Alternatively, the producing party may produce a field in the DAT file denoting which

documents contain redactions.

       To the extent a natively produced document needs to be redacted because it contains

information subject to the attorney-client privilege or any other privilege or protection from

disclosure, the parties agree to meet and confer about the format for native redactions.

         X.    Privilege and Redaction Logs

               A.      For all documents withheld or redacted on the basis of privilege, the

parties agree to furnish categorical logs which comply with Federal Rule of Civil Procedure

26(b)(5) and Local Rule 26.2(a). Each category listed on the privilege log shall include the

following information on a categorical basis:


                                                 7
        Case 1:19-cv-10498-LAK Document 111
                                        109 Filed 02/09/21
                                                  02/08/21 Page 8 of 13




                   1. Description of the category in a manner that will enable other parties to
                      assess the privilege claim;

                   2. List of sender(s), recipient(s), and copyee(s) of the privileged and/or
                      redacted documents and any not privileged documents attaching a
                      privileged and/or redacted document;

                   3. Date range of the privileged and/or redacted documents;

                   4. Types of privileged and/or redacted documents (e.g., Word, E-mail,
                      Excel);

                   5. The basis or bases for the redaction and/or privilege;

                   6. Number of documents completely withheld;

                   7. Number of documents redacted; and

                   8. Number of documents included in all “document families” of the
                      privileged and/or redacted documents.

              B.      E-mails that constitute a dialogue between or among individuals (an “E-

mail Thread”) shall be counted as one document. Only the latest in time e-mail on each branch of

an E-mail Thread must be included in the categorical log.

       C.     Privilege logs may be produced on a rolling basis. The producing party shall

provide the Privilege Log and supplements for each production within forty-five (45) days of

each given production date.

       D.     Documents Presumptively Not to be Logged on a Privilege Log:

                   1. Communications with internal or external counsel related to the Action
                      after the commencement of the Action.

                   2. Work product created in connection with this Action.

       XI.    Redacted Documents

       E-mails redacted for privilege shall not redact the Author, Recipients (including CC and

BCC recipients), or Date.



                                                8
         Case 1:19-cv-10498-LAK Document 111
                                         109 Filed 02/09/21
                                                   02/08/21 Page 9 of 13




       XII.    Objections Preserved

        Nothing in this stipulation shall be interpreted to require disclosure of information

reasonably determined to be irrelevant or otherwise outside the scope of discovery under Federal

Rule of Civil Procedure 26(b)(1), or relevant information protected by any applicable privileged

or protection or to limit the provisions of Federal Rule of Civil Procedure 26(b)(2)(B). The

parties do not waive any objections as to the production, discoverability, or confidentiality of

ESI, including, without limitation, objections regarding the burden, overbreadth, or relevance of

document requests related to ESI, or relating to the production of ESI in a format specified in this

stipulation.




                                                 9
     Case 1:19-cv-10498-LAK Document 111
                                     109 Filed 02/09/21
                                               02/08/21 Page 10 of 13




                     EXHIBIT A- METADATA FIELDS

Field Name          Description                               Example / Format
PRODBEG             The Document ID number of first           ABC0000001
                    page of the document.
PRODEND             The Document ID number of the last        ABC0000003
                    page of a document.
BEGATTACH           The Document ID number of the first       ABC0000001
                    page of the parent document.
ENDATTACH           The Document ID number of the last        ABC0000008
                    page of the last attachment.
CONFIDENTIALITY     The level of confidentiality assigned     Confidential, Highly
DESIGNATION         to the document by Counsel.               Confidential
PGCOUNT             The number of pages in a document.        Numeric
                    (image records)
CUSTODIAN           All of the custodians / sources of a      Smith, Joe; Doe, Jane
                    document from which the document
                    originated.
SOURCE              Location where hard documents were        Joe Smith Office; HR File
                    found at time of collection.              Room
VOLUME              The name of the CD or Hard Drive for      VOL0001
                    ESI, or collection, binder, cabinet for
                    hard copy dots.
EMAIL SUBJECT       The subject line of the e-mail.
EMAIL AUTHOR /      The display name and e-mail of the         Joe Smith
FROM                author of an e-mail.                       <jsmith@email.com>
EMAIL               The display name and e-mail of the         Joe Smith
RECIPIENTS / TO     recipient(s) of an e-mail.                  <jsmith@email.com>;
                                                                tiones@email.com
EMAIL CC            The display name and e-mail of the         Joe Smith
                    copyee(s) of an e-mail.                     <jsmith@email.com>;
                                                                tjones@email.com
EMAIL BCC            The display name and e-mail of the        Joe Smith
                     blind copyee(s) of an e-mail.              <jsmith@email.com>;
                         _                                    jones cgemail.com
RECEIVED DATE       The date the document was received.        MM/DD/YYYY
RECEIVED TIME       The time the document was received.        HH:MM
SENT DATE           The date the document was sent.            MM/DD/YYYY
SENT TIME           The time the document was sent.            HH:MM
EMAIL               ID used to tie together e-mail threads.    01 C72AC4C
CONVERSION
INDEX/THREAD TEXT
TIME ZONE           Single time zone applied to               PST, CST, EST, etc.
                    processing of all documents and files.


FILE NAME           The file name of a native document.       Document Name.xls




                                          10
     Case 1:19-cv-10498-LAK Document 111
                                     109 Filed 02/09/21
                                               02/08/21 Page 11 of 13



FILE AUTHOR           The author of a document from           jsmith
                      extracted metadata.


DOC TITLE             The extracted title of the document.    Table of Contents


DOC TYPE              Native file application.                Microsoft Excel, Word, etc.


FILE EXTENSION        The file extension of a document.       XLS

FILE CREATE           The date the document was created.      MM/DD/YYYY
DATE

FILE CREATE           The time the document was created.      HH:MM
TIME

FILE LAST             The date the document was last          MM/DD/YYYY
MODIFICATION DATE     modified.

FILE LAST ACCESS      The date the document was last          MM/DD/YYYY
DATE                  accessed.

FILE LAST SAVED BY    The last individual to save the file.   jsmith


FILE LAST EDITED BY   The name of the last person to edit     jsmith
                      the document from extracted
                      metadata.
DATE                  Date of calendar appointment entry.     MM/DD/YYYY
APPOINTMENT START

TIME                  Start time of calendar appointment      HH:MM
APPOINTMENT START     entry.

DATE                  End date of calendar appointment        MM/DD/YYYY
APPOINTMENT           entry.
END
TIME                  End time of calendar appointment        HH:MM
APPOINTMENT           entry.
END
FILESIZE              The file size of a document             Numeric
                      (including embedded attachments).




                                             11
         Case 1:19-cv-10498-LAK Document 111
                                         109 Filed 02/09/21
                                                   02/08/21 Page 12 of 13



   FILE PATH/ ORIGINAL       Location of the original document/       Joe Smith/E-mail/Inbox Joe
   PATH                      location in the ordinary course of       Smith/E-mail/Deleted items
                             business. This field should be
                             populated for email and e-files.



   MD5HASH                   The MD5 Hash value or de-
                             duplication key assigned to a
                             document.
   NATIVELINK                The full path to a native copy of a      D:\NATIVES\ABC000001.xls
                             document.

   FULLTEXT                  The path to the full extracted text of   DATEXT\ABC00000l.txt
                             the document. There should be a
                             folder on the deliverable, containing


  Dated: February 8, 2021

GRANT & EISENHOFER P.A.                               ROSENFELD & KAPLAN, LLP

By:/s/ Daniel L. Berger                               By:/s/ Steven M. Kaplan
   Daniel L. Berger                                      Tab K. Rosenfeld (TR 9212)
   Caitlin M. Moyna                                      Steven M. Kaplan
                                                         Nicole E. Meyer (NM 2302)
   485 Lexington Ave. 29th Fl.
                                                         1180 Avenue of the Americas         ,
   New York, New York 10017                              Suite 1920
   Tel: (646) 722-8501                                   New York, New York 10036
   dberger@gelaw.com                                     Tel: (212) 682-1400
                                                         tab@rosenfeldlaw.com
   Laina M. Herbert (Admitted PHV)                       Attorneys for Defendants GPB Automotive
   123 Justison Street                                   Portfolio. LP, GPB Holdings II, LP, and GPB
   Wilmington, DE 19801                                  Capital Holdings, LLC
   Tel: (302) 622-7000
   lherbert@gelaw.com
   Attorneys for Plaintiffs Barbara Deluca and
   Drew R. Naylor, and the Putative Class


   DILWORTH PAXSON LLP                                KOBRE & KIM LLP
   Catherine Pratsinakis (Admitted PHV)
   Jessica L. Titler-Lingle (Admitted PHV)            By:/s/ Leif T. Simonson
   1500 Market Street, Suite 3500E                       Leif T. Simonson
                                                         800 Third Avenue
   Philadelphia, PA 19102
                                                         New York, New York 10022
   Tel: (215) 575-7013                                   Telephone: (212) 488-1248
   cpratsinakis@dilwothlaw.com                           leif.simonson@kobrekim.com
   Attorneys for Plaintiffs Barbara Deluca and           Attorneys for Defendant David Gentile
   Drew R. Naylor, and the Putative Class
                                                    12
Case 1:19-cv-10498-LAK Document 111
                                109 Filed 02/09/21
                                          02/08/21 Page 13 of 13



                                      GALBRAITH LAW FIRM

                                      By:/s/ Kevin Galbraith
                                         Kevin Galbraith
                                         236 W 30th St.
                                         New York, NY 10001
                                         Telephone: (212) 203-1249
                                         kevin@galbraithlawfirm.com
                                         Attorneys for Defendant Jeffrey Lash




IT IS SO ORDERED this ____________ day of 2021:

                            /s/ Lewis A. Kaplan /BT       February 9, 2021
                           ____________________________
                           HON. LEWIS A. KAPLAN, U.S.D.J.




                                    13
